189 Mich. App. 330 (1991)
471 N.W.2d 658
In re PRATER
Docket No. 125323.
Michigan Court of Appeals.
Decided May 20, 1991, at 9:00 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, and William C. Campbell, Assistant Attorney General, for the Department of Social Services.
Scott F. Bergo, for the minor children.
Carolyn A. Blanchard, for Darlene Davis and Reginald Prater.
Before: WEAVER, P.J., and MacKENZIE and GRIBBS, JJ.
WEAVER, P.J.
Darlene Davis and Reginald Prater are before us appealing an order terminating their parental rights to their three minor children, Karlene Lee Prater, Reginald Karl Prater, and Ashley Nicole Prater. We affirm.
This action originated when a petition alleging neglect of Karlene and Reginald was filed on September 25, 1987, while Davis was pregnant with Ashley. At the pretrial hearing, respondents admitted the allegations set forth in the petition. They were living with the children in a home furnished with only a stove, a kitchen table, a television, and a mattress. The home's other furnishings had been sold by respondents in order to purchase cocaine. Both respondents acknowledged using cocaine, and Davis admitted that she was addicted to it. Prater testified that he was not supporting the children, although he was living with the mother, and that he was not receiving general assistance because he was not willing to fill out the monthly report. The court ordered that the children be placed in the temporary custody of *332 the court and live with the maternal grandfather and stepgrandmother.
When Ashley was born on November 21, 1987, she was immediately placed in foster care by the Department of Social Services. The case was initially set for February 2, 1988. However, it was adjourned a number of times in an attempt to achieve personal service on the respondents. At a hearing on April 22, 1988, Davis informed the court that she had not been allowed to see her children since January of 1988. The social worker stated that she had used visitation as an incentive for the mother to participate in court-ordered drug screening and that the mother had as yet failed to participate in the screening. At the close of the hearing, the court concluded that returning the children to the family home would be contrary to their welfare and recommended that the foster placement continue.
A series of statutory rehearings continued until April 12, 1989. At the close of a permanent custody hearing on November 8, 1989, the referee recommended that the children be placed in the permanent custody of the court and committed to the Michigan Children's Institute for purposes of adoption. Respondents' petition for rehearing was heard on December 12, 1989, and the court found that the referee did not err in her findings of fact or her conclusions of law.
I
Appellants contend that the court lacked jurisdiction over Ashley Prater because the adjudication was improperly scheduled for more than forty-two days after the preliminary hearing.
Respondents correctly point out that the court *333 rule in effect at the commencement of these proceedings mandated that the adjudicative hearing take place within forty-two days after conclusion of the preliminary hearing. MCR 5.972(A). However, failure to comply with this rule does not affect the jurisdiction of the court. In re Kirkwood, 187 Mich. App. 542; 468 NW2d 280 (1991).
In cases regarding termination of parental rights, the court derives its jurisdiction from two primary sources: the state constitution and the relevant statutes. Krajewski v Krajewski, 420 Mich. 729; 362 NW2d 230 (1984); In re Albring, 160 Mich. App. 750; 408 NW2d 545 (1987). The court rules do not expand or limit the jurisdiction of the probate court. In re Albring.
II
Respondents also argue that the social worker's refusal to permit Davis to see her children until she submitted to drug screening was a violation of Davis' constitutional right to the companionship of her children and that the referee abused her discretion in permitting this restriction.
Although respondents' argument is without merit, In re Macomber, 436 Mich. 386; 461 NW2d 671 (1990), it is also moot, because this complaint is unrelated to the order from which they appeal. The termination was based on other properly proven grounds. MCL 712A.19b(3)(c)(i); MSA 27.3178(598.19b)(3)(c)(i).
We affirm the order terminating respondents' parental rights.